DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Panagotacos et al. (US. Pub: 2013/0249375).
Regarding claim 1, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) a self-heating light comprising: a body (25, 200); a cover (30) coupled to the body; at least one circuit board (15) disposed in the body; at least one light element (10) disposed in the body (200) and in communication with the circuit board (40; [0066]; best seen in at least fig. 3); at least one heat transfer device (112; [0135]) disposed in the body; at least one temperature sensor ([0117]-[0119]; [0171]; [0079]) disposed in the body, said at least one temperature sensor configured to determine a temperature inside of the body of the light ([0117]-[0119]; see at least fig. 23); at least one heating element ([0060]-[0061]; [0069]) configured to generate heat inside of the body; at least one power ([0065]-[0066]) contact coupled to the body of the light, said at least one power ([0065]-[0066]) contact configured to receive power into the body of the light; at least one switch ([0079]), configured to switch power to the heating element when said at least one temperature sensor determines that the temperature inside of the light body is below a predetermined temperature and to switch power back to said at least one light element when said temperature sensor determines that a temperature inside of the light body is above a predetermined temperature ([0079]).
Regarding claim 2, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) the light element comprises a LED light ([0063]).
Regarding claim 3, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) at least one reflector ([0085]) configured to reflect light from said at least one light element.
Regarding claim 4,  Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) the reflector ([0085]) is at least partially dome shaped.
Regarding claim 5, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) at least one reflector is removable from the body ([0085]). 
Regarding claim 6, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) at least one lens (20; [0063]) coupled to the body. 
Regarding claim 7, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) said cover (30) comprises a lens ([0063]).
Regarding claim 9, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) at least one processor [0170]) coupled to the circuit board.
Regarding claim 10, Panagotacos discloses (in at least figs. 1-3, 21-25 and 32-43) at least one heat transfer device comprises at least one heat sink ([0042]; [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Panagotacos et al. (US. Pub: 2013/0249375).
Regarding claim 8, Panagotacos discloses all the claimed limitations except for at least one timer coupled to said at least one circuit board.
However, Panagotacos discloses (in at least [0169]) the controller circuit (15) may be configured with logic (e.g. software, firmware, hardware, or combination thereof) to monitor for temperatures above a predetermined threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a timer coupled to the circuit board of Panagotacos for the benefit of providing a synchronized temperature monitor system.
Regarding claim 11, Panagotacos discloses all the claimed limitations except for the at least one heat transfer device comprises at least one heat pipe.
However, Panagotacos discloses (in at least [0135]) the heat transfer device comprised of, in part, an electrical resistive heater conductor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replace the electrical resistive heater conductor of Panagotacos with at least one heat pipe, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.  
Regarding claim 12, Panagotacos discloses all the claimed limitations except for at least one heat transfer device comprises at least two heat sinks and at least one heat pipe wherein the light element is coupled to a first heat sink of said at least two heat sinks, and wherein said at least one heat pipe extends from one end coupled to said first heat sink, to another end coupled to at least a second heat sink.
However, Panagotacos discloses (in at least [0083]) embodiments of defroster elements (51) include, without limitation, transparent electrically conductive coatings for glass substrates, resistive conductive elements for transparent substrates, exothermic deicing thermal energy systems, infrared thermal energy sources, heat sink thermal energy transfer systems, among others. Panagotacos also discloses (in at least figs. 1 and 30) at least two heat sinks (25 and 46; [0084]; [0149]) wherein the light emitting element (10) is coupled to the first heat sink (46; see fig. 30) of said at least two heat sinks to transfer heat from the LED array ([0149]). 
Given the teaching the of Panagotacos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the heat transfer device of Panagotacos with at least two heat sinks and at least one pipe wherein at least one heat pipe extends from one end coupled to said first heat sink, to another end coupled to at least a second heat sink in order to transfer heat from the LED array.
Regarding claim 13, Panagotacos discloses (in at least figs. 1 and 30) at least a second heat sink (25; [0084]) comprises a frame extending to an external region of the body (see at least fig. 1).
Regarding claim 14, Panagotacos discloses (in at least fig. 1) said frame comprises a circular frame (230) coupled to the housing.
Regarding claim 15, Panagotacos discloses (in at least fig. 1) said frame is configured to house at least a portion of at least one heat pipe. 
Regarding claim 16, Panagotacos discloses (in at least fig. 1) said frame (230) is coupled to said at least one reflector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875